DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 11-13 and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Fujikawa et al (US 2009/0235897), Nishimoto et al (US 2009/0173312) and Ashizawa et al (US 2009/0194066) teach a combustion chamber with a pent roof ceiling, and a piston with a cavity recessed in a spherical cap shape in a central area, an ignition part that is offset towards an exhaust side, and the recess having a center line offset towards an exhaust side.  Kihara et al (US 2009/0025680) teaches a combustion chamber with a pent roof ceiling with an ignition part that is offset towards an exhaust side.  Han et al (US 6,725,828), Tsutsumi et al (US 6,341,591) and Cleary et al (US 6,588,396) teach a cylinder defining a combustion chamber, with an ignition part that is offset towards an exhaust side and a recess with a center offset towards an intake side.  The prior art does not teach nor render obvious a cylinder defining a combustion chamber having an ignition part that is offset towards an exhaust side with respect to a center axis of the cylinder and a piston having a recess that is offset towards an intake side with respect to the center axis of the cylinder, wherein the offset of the ignition part is larger than an offset of the center point of the recess towards the intake side as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747